Case 1:20-cv-04100-JSR Document 55-6 Filed 07/10/20 Page 1 of 4




                   EXHIBIT F
+RXVH)LQDQFLDO6HUYLFHV&RPPLWWHH+ROGV+HDULQJRQ7UHDVXU\DQG)HGHUDO5HVHUYH3D 3DJHRI
           Case 1:20-cv-04100-JSR Document 55-6 Filed 07/10/20 Page 2 of 4



  CQ Congressional Transcripts
  Jun. 30, 2020



  Jun. 30, 2020 Revised Final



  House Financial Services Committee Holds
  Hearing on Treasury and Federal Reserve
  Pandemic Response

  LIST OF PANEL MEMBERS AND WITNESSES


  WATERS:
  I want to thank Secretary Mnuchin and Chair Powell for your patience while
  we wrap up the recent things of our vote. I appreciate that there may be a
  vote called during the hearing as well. However, it's--I plan to continue the
  hearing if votes are called. So, I'm told by my staff that both of you have
  agreed to be here for two hours from the start of the hearing, and I thank
  you.

  So, without objection, the chair is authorized to declare a recess of the
  committee at any time. I want to welcome all members and our
  distinguished witnesses to the first full committee hybrid hearing being
  conducted by the Committee on Financial Services. As Congress breaks new
  ground with these remote hearings, I want to remind members of the few
  matters, including some required by the regulations accompanying House
  Resolution 965, which establish the framework for remote and hybrid
  committee proceedings.

  First, I would ask all members on the WebEx platform to keep themselves
  muted when they are not being recognized. This will minimize disturbances
  while members are asking questions of our witnesses. Members on the



KWWSVSOXVFTFRPGRFFRQJUHVVLRQDOWUDQVFULSWV"                                
+RXVH)LQDQFLDO6HUYLFHV&RPPLWWHH+ROGV+HDULQJRQ7UHDVXU\DQG)HGHUDO5HVHUYH 3DJHRI
           Case 1:20-cv-04100-JSR Document 55-6 Filed 07/10/20 Page 3 of 4



  Mr. Stivers, you are recognized for five minutes.


  STIVERS:
  Thank you, Madam Chair. Thank you for being here Mr. Secretary and Mr.
  Chairman. I really appreciate it.

  Secretary Mnuchin, I am hearing from some lenders that are being accused
  of failing to pay agents who assisted business is in preparation of their
  paycheck protection program loan (INAUDIBLE) and before participating in
  PPP I heard comments from banks that they were worried they might be
  exposed to legal liability without sufficient safeguards in what is essentially a
  government grant program but they largely participated anyway because
  obviously they felt like they had a duty to their customers and their country
  during a time of need. Now I am told that many banks are being targeted by
  litigation that takes advantage of the lack of clarity around how agencies are
  supposed to be processed and how they work. For example, banks don't have
  precise answers on where the fees were supposed to come from and is an
  agreement between a bank and an agent required before any work on the
  application is completed work process. Is this an issue you are aware of and
  does treasury have a plan to offer any additional FAQs to clarify the issue of
  agencies and when they are done and how that works?


  MNUCHIN:
  So, I have recently become aware of this issue as well. What our guidance
  did say is that banks couldn't pay agencies out of the fees that they received.
  That was intended to be based upon a contractual relationship between the
  agent and the bank and to the extent there is any confusion on that we will
  look at clarifying that.




KWWSVSOXVFTFRPGRFFRQJUHVVLRQDOWUDQVFULSWV"                               
+RXVH)LQDQFLDO6HUYLFHV&RPPLWWHH+ROGV+HDULQJRQ7UHDVXU\DQG)HGHUDO5HVHUYH 3DJHRI
           Case 1:20-cv-04100-JSR Document 55-6 Filed 07/10/20 Page 4 of 4




  STIVERS:
  It would be great if you can do a clarifying FAQ because I think it will
  (INAUDIBLE) litigation or at least allow for that litigation to move
  expeditiously and less costly through--through the process.


  MNUCHIN:
  We will review that. Thank you.


  STIVERS:
  Thank you, Mr. Secretary. Chairman Powell, treasury and the international
  Association of insurance supervisors have stated publicly that proposals to
  retroactively amend business interruption insurance policies to cover
  COVID-19 claims would endanger financial stability pacifically
  (INAUDIBLE) stated that they cautioned against initiative seeking to --
  ensures to retroactively cover COVID-19 related losses such as business
  insurance and that those things were excluded in the insurance contracts.
  Such initiatives could ultimately threaten policyholder protection and
  financial stability. Do you share the concern requiring payouts in uncovered
  policies and that they could result in insurer insolvencies and destabilize our
  financial system?


  POWELL:
  So, that--that's an issue that's really kind of outside the periphery of our
  authority, except as you--as you point out, as--to the extent to which it
  relates to financial stability. So, we're--we're monitoring it. And so far we
  haven't taken a position on that, but we're aware of it.




KWWSVSOXVFTFRPGRFFRQJUHVVLRQDOWUDQVFULSWV"                               
